Exhibit 10.1

EXECUTION COPY

ASSET PURCHASE AGREEMENT

AMONG

VIEWCENTRAL, INC.

DAN TOMPKINS, AS REPRESENTATIVE

CERTAIN SHAREHOLDERS OF VIEWCENTRAL, INC.

AND

RAINMAKER SYSTEMS, INC.

Dated September 1, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page 1.      Sale and Transfer of Assets    1 2.      Purchase
Price; Escrow    2 3.      Purchase Price Adjustments.    3 4.      Lock-Up;
Securities Laws Restrictions; Legend    5 5.      Assumption of Liabilities    7
6.      Representations and Warranties of Seller and Shareholders    7      (a)
   Organization and Good Standing    7      (b)    Execution and Effect of
Agreement    7      (c)    No Contravention    8      (d)    Title to Assets   
8      (e)    Absence of Certain Changes or Events    8      (f)    Compliance
with Laws    8      (g)    Financial Reports    8      (h)    Litigation;
Consents    9      (i)    Employees    9      (j)    Environmental Matters    9
     (k)    Taxes    9      (l)    Permits and Approvals    10      (m)   
Inventory    10      (n)    Tangible Assets    10      (o)    Employee Benefit
Plans    10      (p)    Investment    11      (q)    Intellectual Property    11
     (r)    Brokers and Finders Fees    13      (s)    Disclosure    13      (t)
   Contracts    13      (u)    No Prepaid Expenses    14      (v)    Capital
Stock; Ownership    14 7.      Representations and Warranties of Buyer    14 8.
     Covenants    16

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page      (a)    Public Announcements    16      (b)    Notification
of Certain Matters, Further Assurances    16      (c)    Registration    17 9.
     Conditions Precedent to Buyer’s Obligations    21 10.      Conditions
Precedent to Seller’s Obligations    21 11.      The Closing    22 12.     
Further Assurances    23 13.      Labor and Employment Matters    24 14.     
Survival of Representations and Warranties    24 15.      Indemnification    25
16.      Indemnification Procedure    26 17.      Third Party Claims    28 18.
     Notices    29 19.      Entire Agreement    30 20.      Successors    30 21.
     Section Headings    30 22.      Applicable Law    30 23.      Expenses   
30 24.      Severability    31 25.      Counterparts    31 26.     
Representative of the Shareholders; Power of Attorney    31 27.      Actions of
the Representative    32 28.      Termination    32

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

EXHIBITS AND SCHEDULES    Exhibit A    -  Assets    Exhibit B    -  Excluded
Assets    Exhibit C    -  Escrow Agreement    Exhibit D    -  Assumed
Liabilities    Exhibit E    -  Required Consents    Exhibit F    -  Bill of Sale
and Assignment of Contracts    Exhibit G-1    -  Form of Employment Agreement
(Terry Lydon)    Exhibit G-2    -  Form of Employment Agreement (Brigitte
Wilson)    Exhibit G-3    -  Form of Employment Agreement (Greg McLemore)   
Exhibit H    -  Non-Competition and Non-Solicitation Agreement    Exhibit I   
-  Shareholders’ Pro Rata Interest    Exhibit J    -  Loss Certificate   
Schedule 6(c)    -  No Contravention    Schedule 6(d)    -  Title to Assets   
Schedule 6(g)    -  Financial Reports    Schedule 6(h)    -  Litigation;
Consents    Schedule 6(k)    -  Taxes    Schedule 6(n)    -  Tangible Assets   
Schedule 6(o)    -  Employment Benefit Plans    Schedule 6(q)    -  Intellectual
Property    Schedule 6(r)    -  Brokers and Finders Fees    Schedule 6(t)   
-  Contracts    Schedule 6(u)    -  No Prepaid Expenses    Schedule 6(v)   
-  Capital Stock; Ownership    Schedule 11(c)(vii)        -  Employees   

 

i



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (“Agreement”) is made this 1st day of September
2006, by and among ViewCentral, Inc., a California corporation (“Seller”),
Rainmaker Systems, Inc., a Delaware corporation (“Buyer”), Dan Tompkins, as
representative of the shareholders of Seller (in such capacity, the
“Representative”), and certain shareholders of Seller listed on the signature
page hereto (each, a “Shareholder” and collectively, the “Shareholders”).

WITNESSETH:

WHEREAS, Seller is engaged in the business of providing enterprise training and
marketing program management solutions to business customers (the “Business”);

WHEREAS, Buyer desires to purchase and acquire from Seller, and Seller desires
to sell, assign and transfer to Buyer, certain of the assets of Seller in
consideration for the purchase price, and upon the terms and subject to the
conditions hereinafter set forth; and

WHEREAS, the parties intend that the transfer of Assets (as herein defined) will
constitute a reorganization within the meaning of Section 368(a)(1)(C) of the
Internal Revenue Code of 1986 (the “Code”).

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:

1. Sale and Transfer of Assets. On the Closing Date, subject to the terms and
conditions hereinafter set forth, Seller agrees to sell, convey, assign,
transfer and deliver to Buyer, and Buyer agrees to purchase from Seller, all of
the right, title and interest of Seller in and to all of its assets, other than
the Excluded Assets (as defined below) (such assets, other than the Excluded
Assets, are hereinafter collectively referred to as the “Assets”), including,
without limitation:

(a) the software products described on Exhibit A;

(b) the customer contracts relating to the Business identified on Exhibit A;

(c) all Intellectual Property rights of the Seller, and any licenses and
sublicenses granted and obtained with respect thereto and rights thereunder,
remedies against infringements thereof, and rights to protection of interests
therein under the laws of all jurisdictions. For purposes of this Agreement,
“Intellectual Property” shall mean any of the following: (1) U.S. and non-U.S.
patents, and applications for either; (2) registered and unregistered
trademarks, service marks and other indicia of origin, pending trademark and
service mark registration applications, and intent-to-use registrations or
similar reservations of marks; (3) registered and unregistered copyrights and
mask works, and applications for registration of either; (4) internet domain
names, applications and reservations therefor, uniform resource locators
(“URLs”) and the corresponding Internet sites (collectively, the “Sites”);
(5) trade secrets and proprietary information not otherwise listed in
(1) through (4) above, including unpatented inventions, invention disclosures,
moral and economic rights of authors and



--------------------------------------------------------------------------------

inventors (however denominated), confidential information, technical data,
customer lists, corporate and business names, trade names, trade dress, brand
names, know-how, show-how, mask works, formulae, methods (whether or not
patentable), designs, processes, procedures, technology, source codes, object
codes, computer software programs, databases, data collections and other
proprietary information or material of any type, and all derivatives,
improvements and refinements thereof, howsoever recorded, or unrecorded; and
(6) any good will associated with any of the foregoing;

(d) (i) all trade accounts receivable and other rights to payment from customers
of Seller and the full benefit of all security for such accounts or rights to
payment, including all trade accounts receivable representing amounts receivable
in respect of goods shipped or products sold or services rendered to customers
of Seller, (ii) all other accounts or notes receivable of Seller and the full
benefit of all security for such accounts or notes and (iii) any claim, remedy
or other right related to any of the foregoing;

(e) all cash, after giving effect to any payment of the liabilities described in
Section 5(a) below; and

(f) all servers, desktop computers, laptop computers, computer hardware and
other office equipment owned or leased by Seller (wherever located and whether
or not carried on Seller’s books), together with any express or implied warranty
by the manufacturers or sellers or lessors of any item or component part thereof
and all maintenance records and other documents relating thereto.

Notwithstanding anything to the contrary contained herein, it is understood that
Seller is not selling and Buyer is not buying (i) the minute books, stock record
books, stock ledgers and tax records of Seller; and (ii) any assets of Seller
set forth on Exhibit B (collectively, the “Excluded Assets”).

2. Purchase Price; Escrow.

(a) In full consideration for the purchase by Buyer of the Assets, Buyer shall
cause to be issued to Seller on the Closing Date 754,968 unregistered shares of
Buyer common stock, par value $0.001 per share (the “Buyer Shares”).

(b) On the Closing Date, Buyer shall deliver 145,493 of the Buyer Shares (the
“Escrow Fund”), to The Bank of New York Trust Company, N.A., as escrow agent
(the “Escrow Agent”), which shall be held in escrow (the “Escrow”) subject to
the escrow agreement attached hereto as Exhibit C (the “Escrow Agreement”) for
the purposes of securing the Seller’s and the Shareholders’ indemnity
obligations under this Agreement. Buyer Shares deposited into the Escrow Fund
shall be deducted from the number of shares of Buyer Shares otherwise
deliverable to Seller as set forth in Section 2(a) above. Subject to and in
accordance with the terms of the Escrow Agreement, twelve (12) months following
the Closing Date (or, if such date is not on a Business Day, the first Business
Day thereafter), the Escrow Agent shall deliver all Buyer Shares remaining in
the Escrow Fund to the Seller. Notwithstanding the foregoing and subject to and
in accordance with the terms of the Escrow Agreement, the Escrow Agent may
withhold from such delivery the equivalent of any amounts then in dispute
relating to indemnification obligations

 

-2-



--------------------------------------------------------------------------------

arising under this Agreement, provided that the withheld amount, to the extent
not applied in satisfaction of indemnification obligations, shall be delivered
to the Seller as described above promptly upon resolution of such dispute. For
purposes of this Agreement, “Business Day” means shall mean any day, other than
a Saturday, Sunday or a day on which banks located in San Francisco, California,
shall be authorized or required by law to close.

(c) The parties intend that the transfer of the Assets will constitute a
reorganization within the meaning of Section 368(a)(1)(C) of the Code and hereby
adopt this Agreement as a plan of reorganization within the meaning of
Section 354 of the Code, except as otherwise required by law. However, Buyer nor
any attorney, accountant or other advisor of Buyer has made, nor makes, any
representations or warranties to Seller or the Shareholders regarding the tax
treatment of the transfer of the Assets and any other transactions contemplated
by this Agreement, whether the transfer of the Assets will qualify as a
reorganization under Section 368(a)(1)(C) of the Code, or any of the tax
consequences contemplated hereby or thereby, and the Seller and the Shareholders
acknowledge that the Seller and the Shareholders are relying solely on their own
tax advisors in connection with this Agreement and the transaction contemplated
by this Agreement. Except as may be otherwise agreed in writing by the parties:
(1) each party shall initially treat and report the transfer of the Assets as a
reorganization for all applicable income tax purposes on their respective income
tax returns; (2) except as otherwise required by law, no party shall take any
position inconsistent with such treatment; and (3) except as otherwise required
by law, from and after the Closing Date, no party shall take any action that my
adversely affect the qualification for such treatment.

3. Purchase Price Adjustments.

(a) Pre-Closing Adjustments. The Seller has delivered to Buyer an estimated
consolidated balance sheet for the Seller (the “Estimated Closing Date Balance
Sheet”) and an estimated calculation of the Current Asset Value Shortfall (as
defined below), in each case, measured as of the Closing Date after giving
effect to the payment of, or reservation for, all liabilities and other
obligations described in Section 5(a) below. The Seller shall also provide Buyer
with copies of all work papers and other documents and data as were used to
prepare the Estimated Closing Date Balance Sheet. If the Estimated Closing Date
Balance Sheet shows a Current Asset Value Shortfall, the Buyer Shares issuable
under Section 2(a) above shall be reduced by the aggregate amount of such
Current Asset Value Shortfall, and the Buyer Shares to be issued to Seller, as
set forth in Section 2(a) above, shall be adjusted accordingly. As used herein,
“Current Asset Value Shortfall” means the amount by which (x) current assets
minus total liabilities, excluding deferred revenue and operating leases assumed
by Buyer (in each case, determined on a consolidated basis for the Seller), is
less than (y) $932,000.

(b) Post Closing Adjustments. As soon as practicable after the Closing Date,
Buyer shall cause its accountants to prepare and deliver to the Representative a
consolidated balance sheet for the Seller (the “Closing Date Balance Sheet”) and
a calculation of the Current Asset Value Shortfall, in each case, measured as of
the close of business on the Closing Date, prepared in accordance with United
States generally accepted accounting principles (“GAAP”). Buyer shall endeavor
in good faith to cause its accountants to deliver to the Representative the
Closing Date Balance Sheet and calculation of the Current Asset Value Shortfall
within 60 days after the Closing Date; provided, however, that if the Closing
Date Balance Sheet is not

 

-3-



--------------------------------------------------------------------------------

delivered to the Representative by Buyer’s accountants within 60 days after the
Closing Date, the Estimated Closing Date Balance Sheet shall be the final
consolidated balance sheet of Seller for purposes of this Section 3. Buyer shall
also make available to the Representative copies of all work papers and other
documents and data as was used to calculate the Closing Date Balance Sheet, and
Buyer shall set out all proposed adjustments in reasonable detail in a written
statement delivered to Representative. The Representative shall have the right
to dispute the Closing Date Balance Sheet (and any items therein) and the
accompanying calculation of the Current Asset Value Shortfall and make any
proposed adjustments thereto as provided in Section 3(c) below. If it is
determined after completion of the time and procedure described in Section 3(c)
below that there is a Current Asset Value Shortfall in excess of the estimated
Current Asset Value Shortfall and the Representative does not dispute such
determination as described in Section 3(c) below, Buyer Shares in an amount
equal to the excess Current Asset Value Shortfall shall be deducted from the
Escrow Fund and delivered by the Escrow Agent to Buyer.

(c) Dispute Resolution Procedures. The Representative shall have until thirty
(30) days after the receipt of the Closing Date Balance Sheet and the
accompanying Current Asset Value Shortfall calculation to review such
calculation and propose any adjustments thereto. All adjustments proposed by the
Representative shall be set out in reasonable detail in a written statement
delivered to Buyer (the “Adjustment Statement”) and shall be incorporated into
the Closing Date Balance Sheet, unless Buyer shall object in writing to such
proposed adjustments (the proposed adjustment or adjustments to which Buyer
objects are referred to herein as the “Contested Adjustments” and Buyer’s
objection notice is referred to herein as the “Contested Adjustment Notice”)
within thirty (30) days of Buyer’s receipt of the Adjustment Statement. If Buyer
delivers a Contested Adjustment Notice to the Representative, Buyer and the
Representative shall attempt in good faith to resolve their dispute regarding
the Contested Adjustments, but if a final resolution thereof is not obtained
within ten (10) days after Buyer delivers to the Representative said Contested
Adjustment Notice, either Buyer or the Representative may retain for the benefit
of all the parties hereto a nationally recognized independent accounting firm
acceptable to both the Representative and Buyer (the “Independent Accountant”)
to resolve any remaining disputes concerning the Contested Adjustments. If the
Independent Accountant is retained, then (i) the Representative and Buyer shall
each submit to the Independent Accountant in writing not later than fifteen
(15) days after the Independent Accountant is retained their respective
positions with respect to the Contested Adjustments and their respective
calculation of the Current Asset Value Shortfall, together with such supporting
documentation as they deem necessary or as the Independent Accountant requests,
and (ii) the Independent Accountant shall, within thirty (30) days after
receiving the positions of both the Representative and Buyer and all
supplementary supporting documentation requested by the Independent Accountant,
render its decision as to the Contested Adjustments, which decision shall be
final and binding on, and nonappealable by, the Representative and Buyer. The
fees and expenses of the Independent Accountant shall be paid one-half by the
Shareholders and one-half by Buyer; provided, however, that if the Current Asset
Value Shortfall as finally determined by the Independent Account and set forth
in the Settlement Amount Certificate (defined below) is closer to the Current
Asset Value Shortfall submitted by the Representative than to the Current Asset
Value Shortfall submitted by Buyer, then Buyer shall pay 100% of the fees and
expenses of the Independent Accountant. The decision of the Independent
Accountant shall also include a certificate of the Independent Accountant
setting forth the final Current Asset Value Shortfall calculation measured as of
the Closing Date (the “Settlement Amount Certificate”). The Closing

 

-4-



--------------------------------------------------------------------------------

Date Balance Sheet shall be deemed to include all proposed adjustments not
disputed by Buyer and those adjustments accepted or made by the decision of the
Independent Accountant in resolving the Contested Adjustments.

(d) Settlement Date. There shall be a “Settlement Date” after the calculation of
the Current Asset Value Shortfall measured as of the Closing Date which shall
mean the following, as applicable:

(i) If the Representative has not timely delivered an Adjustment Statement to
Buyer, thirty-five (35) Business Days after the date the Representative receives
the Current Asset Value Shortfall calculation;

(ii) If the Representative has timely delivered an Adjustment Statement and
Buyer has not timely delivered a Contested Adjustment Notice, thirty-five
(35) Business Days after the date Buyer receives the Adjustment Statement;

(iii) If the Representative and Buyer have any disputes regarding Contested
Adjustments and they resolve those disputes, five (5) Business Days after such
resolution;

(iv) Five (5) Business Days after the Independent Accountant delivers the
Settlement Amount Certificate, if applicable; or

(v) Such other date as shall be mutually agreed between the Representative and
Buyer.

(e) Price Per Buyer Share. For purposes of any calculations required under
Section 2(b) above and this Section 3, each Buyer Share shall be deemed to have
a per share value of $5.636 (as such price per share may from time to time be
appropriately adjusted for stock splits or combinations, if any). Fractional
share amounts resulting from any such calculations shall be rounded upwards to
the nearest whole share.

4. Lock-Up; Securities Laws Restrictions; Legend.

(a) The Seller and each Shareholder agree that the Buyer Shares delivered to
Seller at Closing (the “Delivered Shares”) shall only be sold, transferred,
pledged, assigned, disposed of or encumbered in accordance with the following:

(i) One hundred percent (100%) of the Delivered Shares may not be sold,
transferred, pledged, assigned, disposed of or encumbered for one hundred eighty
(180) days after the Closing Date;

(ii) Fifty percent (50%) of the Delivered Shares may be sold, transferred,
pledged, assigned, disposed of or encumbered on the date commencing one hundred
eighty-one (181) days after the Closing Date; and

 

-5-



--------------------------------------------------------------------------------

(iii) The final fifty percent (50%) of the Delivered Shares may be sold,
transferred, pledged, assigned, disposed of or encumbered on the date commencing
three hundred sixty-five (365) days after the Closing Date.

Buyer Shares subject to the Escrow may not be sold, transferred, pledged,
assigned, disposed of or encumbered until such time as they are delivered to the
Seller or such other person entitled thereto in accordance with the Escrow
Agreement, at which time they may be sold, transferred, pledged, assigned,
disposed of or encumbered.

(b) Notwithstanding the preceding Section 4(a), (i) the Seller and each
Shareholder agrees that all sales, transfers, pledges, assignments, disposals or
encumbrances of Buyer Shares shall be effected in compliance with all applicable
federal and state securities laws and (ii) the Seller may distribute Buyer
Shares to the Shareholders at any time under and in accordance with the
California Corporations Code or otherwise as permitted by applicable law (for
the avoidance of doubt, the parties understand and agree that upon any such
distribution the Shareholders shall remain bound by the provisions of this
Section 4).

(c) Upon issuance at Closing, each certificate representing Buyer Shares shall
bear a legend stating:

“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
APPLICABLE STATE SECURITIES LAWS AND THESE SECURITIES MAY NOT BE SOLD OR
TRANSFERRED UNLESS (I) A REGISTRATION STATEMENT COVERING SUCH SALE AND TRANSFER
IS EFFECTIVE UNDER THE ACT OR (II) THE TRANSACTION IS EXEMPT FROM REGISTRATION
UNDER THE ACT, AND IF THE ISSUER REQUESTS, AN OPINION SATISFACTORY TO THE ISSUER
TO SUCH EFFECT HAS BEEN RENDERED BY COUNSEL.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A CONTRACTUAL
LOCK-UP PERIOD PURSUANT TO THAT CERTAIN ASSET PURCHASE AGREEMENT AMONG THE
ISSUER, VIEWCENTRAL, INC. AND THE SHAREHOLDERS PARTY THERETO. IN ACCORDANCE WITH
AND SUBJECT TO SUCH LOCK-UP PERIOD, SUCH SECURITIES MAY NOT BE SOLD,
TRANSFERRED, PLEDGED, DISPOSED OF, ENCUMBERED OR ASSIGNED AND THE ISSUER SHALL
NOT BE REQUIRED TO GIVE EFFECT TO ANY ATTEMPTED SALE, TRANSFER, PLEDGE,
DISPOSAL, ENCUMBRANCE OR ASSIGNMENT. UPON THE WRITTEN REQUEST OF THE HOLDER OF
THIS CERTIFICATE, THE ISSUER AGREES TO REMOVE THIS RESTRICTIVE LEGEND (AND ANY
STOP ORDER PLACED WITH ITS TRANSFER AGENT) WITH RESPECT TO SUCH SECURITIES THAT
ARE NO LONGER BOUND BY THE LOCK-UP PERIOD.”

5. Assumption of Liabilities.

(a) Without limiting Section 5(c) below, the Parties agree and acknowledge that
prior to the Closing Date, Seller will pay or reserve against the following
liabilities: (i) fees

 

-6-



--------------------------------------------------------------------------------

of Heller Ehrman LLP; (ii) miscellaneous costs and expenses incurred by Seller
and Shareholders in connection with the transactions hereunder; (iii) fees of
Pagemill Partners, LLC; (iv) any accrued paid time off of employees and all
other accrued employee benefits; and (v) all other liabilities of Seller
excluding deferred revenues and operating leases assumed by Buyer under
Section 5(b) below.

(b) On the Closing Date, effective upon consummation of the Closing, Buyer shall
assume and agree to discharge only the liabilities and obligations of Seller
identified on Exhibit D hereto (the “Assumed Liabilities”).

(c) Notwithstanding any provision in this Agreement or any other writing to the
contrary, Buyer shall not assume and shall not be liable for any liabilities and
obligations of Seller, the Shareholders or the conduct of the Business by Seller
of whatever nature whether presently in existence or arising hereafter, except
for the Assumed Liabilities. All such liabilities and obligations, other than
the Assumed Liabilities, shall be retained by and remain liabilities and
obligations of Seller (collectively, the “Excluded Liabilities”). Without
limiting the generality of the foregoing, Buyer shall not assume and shall not
be liable for any of the following liabilities or obligations of Seller or the
Shareholders: (i) any and all taxes levied by and owing to any foreign, federal,
state or local taxing authority with respect to the ownership or use of the
Assets by Seller or the conduct of the Business by Seller; (ii) any liabilities
or obligations related to the Excluded Assets or which are not directly incident
to or arising out of or incurred with respect to the Business; (iii) all
lawsuits, claims and other liabilities or obligations arising in connection with
all actions, suits, claims, investigations or proceedings to the extent relating
to the conduct of the Business by Seller or the ownership of the Assets by
Seller; (iv) subject to Section 13(d) below, all liabilities or obligations
relating to the employment, failure to employ or termination of employment of
any individual with respect to the Business by Seller or relating to or under
any labor agreements or employee benefit or compensation arrangements, plans,
programs, policies, practices or agreements, including, without limitation,
severance or accrued vacation pay, of Seller or for the benefit of employees of
Seller; (v) any liability arising under Environmental Laws (as such term is
defined in Section 6(j) hereof) with respect to the conduct of the Business by
Seller; (vi) any indebtedness for borrowed money or otherwise of Seller or the
Shareholders; (vii) any amounts payable to Seller’s affiliates; or (viii) any
workers’ compensation claims relating to employees of Seller.

6. Representations and Warranties of Seller. As of the Closing Date, Seller
represents and warrants to Buyer as follows:

(a) Organization and Good Standing. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of California.
Seller has the full power and authority to own its properties, to carry on its
business as presently conducted and to sell and convey the Assets to Buyer.

(b) Execution and Effect of Agreement. Seller has the requisite power and
authority to enter into this Agreement and to perform its obligations hereunder,
and the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby and the performance of Seller’s obligations
hereunder have been duly authorized by all necessary action on the part of
Seller. This Agreement has been duly executed and delivered by Seller and

 

-7-



--------------------------------------------------------------------------------

constitutes the legal, valid and binding obligation of Seller, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and subject, as to
enforceability, to general principles of equity (the “Enforceability
Exceptions”).

(c) No Contravention. Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated hereby will (i) violate or
conflict with any provision of Seller’s Articles of Incorporation or Bylaws,
(ii) except as set forth on Schedule 6(c), (with or without the giving of notice
or the lapse of time or both) violate, or result in a breach of, or constitute a
default under, or conflict with, or give rise to a right of termination of, or
accelerate the performance required by, any of the terms of any agreement,
lease, mortgage, indenture or other instrument to which Seller or any
Shareholder is a party or by which it is bound, or (iii) violate or conflict
with any judgment, decree, order or award of any court, governmental body or
arbitrator, or, any law, rule or regulation applicable to Seller or any
Shareholder, nor will the same result in the creation of any Liens (as such term
is defined in Section 6(d) hereof) upon any of the Assets.

(d) Title to Assets. Seller is the owner of the Assets, and, by the execution
and delivery on the Closing Date of the instruments of transfer provided for
herein, Buyer will be vested with good, valid and marketable title to each of
the Assets, free and clear of all liens, mortgages, pledges, imperfections of
title, security interests, restrictions, prior assignments, encumbrances and
claims of any kind or nature whatsoever (collectively, “Liens”). Except as set
forth on Schedule 6(d) hereto, there are no Liens on any of the Assets as of the
Closing Date.

(e) Absence of Certain Changes or Events. Since December 31, 2005, there has not
been: (i) any event or circumstance which is reasonably likely to have a
material adverse effect on the Assets (a “Material Adverse Effect”), (ii) any
damage, destruction, or casualty loss, whether or not covered by insurance, to
any Assets, (iii) any disposition or use of the Assets by Seller other than in
the ordinary course of business consistent with past practice, or (iv) any Lien
created on any Asset, other than the Liens referenced on Schedule 6(d) hereto.

(f) Compliance with Laws. The Business has been conducted, and is presently
being conducted, in compliance with all applicable requirements of laws,
ordinances, regulations and rules and all applicable requirements of
governmental bodies and agencies having jurisdiction over Seller, except for
such non-compliance as is not reasonably likely to have a Material Adverse
Effect.

(g) Financial Reports. Attached as Schedule 6(g) are, with respect to the
Assets, certain financial reports and/or customer information, including,
without limitation, audited and unaudited financial information of Seller,
previously delivered to Buyer, all of which are true and correct in all material
respects. There are no material inaccuracies, undisclosed liabilities or
discrepancies contained or reflected therein. Any financial or other projections
delivered to Buyer referred to in this Section 6(g) represent the Seller’s and
the Shareholders’ estimates and assumptions as to future performance, which the
Seller and the Shareholders believe to be fair and reasonable as of the time
made in the light of current and reasonably foreseeable business conditions and
with the same availability of the equivalent expertise and effort.

 

-8-



--------------------------------------------------------------------------------

(h) Litigation; Consents. Except as set forth on Schedule 6(h) hereto, there is
no action, suit, litigation, administrative or arbitration proceeding or formal
governmental inquiry or investigation pending or, to the knowledge of Seller,
threatened against Seller with respect to the Assets or the Business or which
seeks to restrain or prohibit or otherwise challenges the execution, delivery
and performance of this Agreement or the consummation, legality or validity of
the transactions contemplated hereby. Seller is not in violation of any term of
any judgment, decree, injunction or order entered by any court or governmental
authority and outstanding against it relating to or with respect to the Business
or any Asset. Except as set forth on Schedule 6(h) hereto, no consent, approval
or authorization of or filing with any governmental authority or other third
party on the part of Seller is required in connection with the execution,
delivery and performance of this Agreement or the consummation of any of the
transactions contemplated hereby.

(i) Employees. There are no pending or, to the knowledge of Seller, threatened
strikes, work stoppages, slowdowns, grievances or other labor disputes with
respect to individuals employed by Seller in connection with the Business. There
are no pending or, to the knowledge of Seller, threatened complaints or charges
with any federal, state or local governmental agency or court with respect to
any individual or group of individuals employed by Seller in connection with the
Business alleging employment discrimination, wrongful termination, any unfair
labor practice charges or any other employment-related claim. To the knowledge
of Seller, no individuals employed by Seller in connection with the Business are
represented by any labor organization with respect to their employment by
Seller, and no group of such individuals or labor organization with respect to
such individuals have made a demand for recognition or have filed a petition
seeking a representation proceeding with the National Labor Relations Board
within the past two years.

(j) Environmental Matters. To the knowledge of Seller, the operations of the
Business are in compliance in all material respects with all applicable federal,
state, local or other governmental statutes, codes, rules, regulations,
ordinances, decrees, orders or other requirements of law relating to the
protection of human health and safety or the environment (collectively,
“Environmental Laws”) and all permits issued pursuant to Environmental Laws.

(k) Taxes. Except as set forth on Schedule 6(k) hereto, Seller has accurately
prepared and duly and timely filed all tax returns required to be filed by
Seller or on behalf of Seller on or prior to the date hereof. Except as set
forth on Schedule 6(k) hereto, all taxes owed by or with respect to Seller
(whether or not shown on any tax return) have been paid in full. The Seller is
not currently the beneficiary of any extension of time within which to file any
tax return. Except as set forth on Schedule 6(k) hereto, no deficiencies for any
taxes have been asserted or assessed against Seller which remain unpaid. There
are no tax Liens upon any of the Assets of Seller. All amounts required to be
withheld by Seller (including from employees of Seller for income taxes, social
security and other payroll taxes) have been collected and withheld and have been
paid to the respective governmental agencies. None of the Assets is treated as
being owned by a person other than Seller for tax purposes.

 

-9-



--------------------------------------------------------------------------------

For purposes of this Agreement, the term (i) ”tax” shall mean all taxes, levies
or other like assessments, charges or fees, including, without limitation,
income, gross receipts, excise, value added, real or personal property,
withholding, asset, sales, use, license, payroll, transaction, capital,
business, corporation, employment, net worth and franchise taxes, or other
governmental taxes imposed by or payable to the United States of America or any
State, local or foreign governmental entity, whether computed on a separate,
consolidated, unitary, combined or any other basis, including liability arising
as a transferee or successor-in-interest; and in each instance such term shall
include any interest, penalties or additions to tax attributable to any such
tax; and (ii) ”tax return” shall mean any return, declaration, report, claim for
refund, information return or statement relating to taxes, including any
schedules or attachments thereto, and including any amendment thereof.

(l) Permits and Approvals. Seller has all licenses, permits, consents,
approvals, authorizations, qualifications and orders of governmental authorities
(collectively, the “Permits”) necessary or required for the conduct of the
Business as presently conducted by Seller. Within the past eighteen months,
Seller has not received a written notice alleging a violation or probable
violation or notice of revocation or other written communication from or on
behalf of any governmental entity, which violation has not been corrected or
otherwise settled, alleging (i) any violation of any Permit or (ii) that Seller
requires any Permit not currently held by Seller.

(m) Inventory. Seller has no inventory.

(n) Tangible Assets. Schedule 6(n) lists all servers, desktop computers, laptop
computers, computer hardware and other office equipment owned or leased by
Seller (wherever located and whether or not carried on Seller’s books).

(o) Employee Benefit Plans. Set forth in Schedule 6(o) is an accurate and
complete list of each domestic and foreign employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended, and the rules and regulations thereunder (“ERISA”), whether or not
subject to ERISA, and each stock option, stock appreciation right, restricted
stock, stock purchase, stock unit, performance share, incentive, bonus,
profit-sharing, savings, deferred compensation, health, medical, dental, life
insurance, disability, accident, supplemental unemployment or retirement,
employment, severance or salary or benefits continuation or fringe benefit plan,
program, arrangement, agreement or commitment (whether written or oral)
maintained by the Seller or any affiliate thereof (including, for this purpose
and for the purpose of all of the representations in this Section 6(o), any
predecessors to the Seller or its affiliates and all employers (whether or not
incorporated) that would be treated together with the Seller or any such
affiliate as a single employer within the meaning of Section 414 of the Internal
Revenue Code (the “Code”) or to which the Seller or any affiliate thereof
contributes (or has any obligation to contribute), has any liability or is a
party) (collectively, the “Employee Benefit Plans”). Seller does not maintain,
sponsor or contribute to or have liability in respect of and has not maintained,
sponsored or contributed to, or had any liability with respect to and does not
have any obligation to maintain, sponsor or contribute to any Employee Benefit
Plan.

 

-10-



--------------------------------------------------------------------------------

(p) Investment. Seller and each Shareholder (a) understands that the Buyer
Shares have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), or under any state securities laws, and are being
offered and sold in reliance upon federal and state exemptions for transactions
not involving any public offering, (b) Buyer is acquiring the Buyer Shares
solely for its own account and not with a view to the distribution thereof
except in connection with Seller’s plan of liquidation and otherwise in
compliance with the Securities Act, (c) is a sophisticated investor with
knowledge and experience in business and financial matters, (d) has received
certain information concerning Buyer, including, without limitation, Buyer’s
Form 10-K for the fiscal year ended December 31, 2005 filed with the Securities
and Exchange Commission (the “SEC”) and each other current or periodic report
filed with the SEC since December 31, 2005 and has had the opportunity to obtain
additional information as desired in order to evaluate the merits and the risks
inherent in acquiring and holding the Buyer Shares, (e) is able to bear the
economic risk and lack of liquidity inherent in holding the Buyer Shares,
(f) was at no time presented with or solicited by or through any leaflet, public
promotional meeting, television advertisement or any other form of general
solicitation or advertising relating to Buyer or any investment in the Buyer
Shares and (g) is an “accredited investor” for purposes of the Securities Act
and any applicable state securities laws, or has such knowledge and experience
in financial and business matters that he or she is capable of evaluating the
merits and risks of the prospective investment.

(q) Intellectual Property. Schedule 6(q) sets forth each and every item of
Intellectual Property owned by the Seller included in the Assets, except that
(1) copyrights which are not the subject of a registration or application
therefor, and (2) items included in subsection (5) of the definition of
Intellectual Property contained in Section 1(c) herein shall be listed only if
they are material to the Assets; provided, however, that Schedule 6(q) shall not
set forth those items included in subsection (6) of the definition of
Intellectual Property contained in Section 1(c).

(i) Additionally, Schedule 6(q) sets forth each and every item of Intellectual
Property material to the Business and included in the Assets that is licensed by
the Seller as licensor and that has not been terminated, together with the
(i) owner, (ii) the licensee, (iii) the jurisdiction(s) where licensed for use,
(iv) the royalty or other fees payable by the licensee, and (v) the license
agreement, listed by date of earliest expiry, with respect to each such item.

(ii) Additionally, Schedule 6(q) sets forth each and every material license or
other material agreement that has not been terminated by which the Seller has
obtained rights with respect to any Intellectual Property included in the Assets
(other than licenses arising from the purchase or other lawful acquisition or
use of standard “off the shelf” products), together with the (i) identity of the
licensor, (ii) the type of rights licensed, (iii) the Intellectual Property
licensed, (iv) the royalty or other fees payable by the Seller and (v) the
license agreement listed by date of earliest expiry.

(iii) The Intellectual Property and rights under licenses and agreements set
forth on Schedule 6(q) includes all Intellectual Property rights necessary or
material to the Business and the Assets on the Closing Date other than “off the
shelf” products and, other than “off the shelf” products, the Seller uses no
Intellectual Property included in the Assets which is

 

-11-



--------------------------------------------------------------------------------

not owned by the Seller or licensed under an agreement listed on Schedule 6(q).
The Assets or the Seller’s use thereof do not violate, infringe, misappropriate
or misuse any Intellectual Property rights.

(iv) Except as is set forth on Schedule 6(q), each item of Intellectual Property
included in the Assets listed on Schedule 6(q), that is shown on said Schedule
as registered, filed, issued or applied by, for, or on behalf of Seller, has
been duly and validly registered in, filed in or issued by, the official
governmental registrars and/or issuers (or officially recognized issuers) of
patents, trademarks, copyrights or Internet domain names, in the various
jurisdictions (national and local) indicated on such Schedule, and except as set
forth on such Schedule, each such registration, filing, application and/or
issuance (a) has not been abandoned, canceled or otherwise transferred or
assigned, (b) has been maintained effective by all requisite filings, renewals
and payments, and (c) remains in full force and effect as of the Closing Date.
Except as set forth on Schedule 6(q), there are no actions that must be taken or
payments that must be made by the Seller or Buyer with respect to each such
registration, filing, application and/or issuance within one hundred and eighty
(180) days following the Closing Date that, if not taken, would adversely affect
the applicable Intellectual Property or the right of the Seller or Buyer to use
same as and where used as of the Closing Date. Except for “off the shelf”
products or the Intellectual Property listed under Section 6(q)(ii) above, the
Seller has the exclusive right to file, prosecute and maintain all applications
and registrations with respect to the Intellectual Property set forth on
Schedule 6(q).

(v) Copies of all items of Seller’s Intellectual Property included in the Assets
which have been reduced to writing or other tangible form have been delivered by
the Seller to Buyer (including true and complete copies of all related licenses,
and amendments and modifications thereto) or, in the case of “off-the-shelf
products”, are otherwise referenced in Schedule 6(q).

(vi) With respect to each item of Intellectual Property listed on Schedule 6(q),
no notice of a material default of a license has been sent or received by the
Seller which default remains uncured, and the execution, delivery or performance
of the Seller’s obligations hereunder and under the other instruments and
agreements to be executed and delivered as contemplated hereby will not result
in such a default. Each such license agreement is a legal, valid and binding
obligation of the Seller and the relevant other parties thereto, enforceable in
accordance with the terms thereof and the transactions contemplated by this
Agreement will not breach the terms thereof.

(vii) Except as set forth on Schedule 6(q), the Seller has not received any
notice of any claim, or a threat of any claim, from any third party, and no
third party claims are pending (i) challenging the right of the Seller to use
any Intellectual Property included in the Assets or alleging any violation,
infringement, misuse or misappropriation by the Seller of such Intellectual
Property or indicating that the failure to take a license would result in any
such claim, or (ii) challenging the ownership rights of the Seller in any such
Intellectual Property or asserting any opposition, interference, invalidity,
termination, abandonment, unenforceability, or other infirmity of any such
Intellectual Property.

 

-12-



--------------------------------------------------------------------------------

(viii) Except as set forth on Schedule 6(q), the Seller has not made any claim
of a violation, infringement, misuse or misappropriation by any third party
(including any employee, consultant, or contractor or former employee,
consultant, or contractor of the Seller) of the Seller’s rights to, or in
connection with, any Intellectual Property included in the Assets. Except as set
forth on Schedule 6(q), the Seller has not entered into any agreement to
indemnify any other person against any charge of infringement of any such
Intellectual Property, other than indemnification provisions contained in
purchase orders or license agreements arising in the ordinary course of
business.

(ix) With respect to consultants, contractors and employees (collectively,
“Workers”) who contributed to the creation or development of Seller’s
Intellectual Property included in the Assets the Seller has secured valid
written assignments from all such Workers of the rights to such contributions
that the Seller does not already own by operation of law.

(x) Except as set forth on Schedule 6(q), the Seller has taken all necessary and
reasonable steps to protect and preserve the confidentiality of all the Seller’s
trade secrets (and other proprietary and confidential information) included in
the Assets, including know-how, source codes, databases, data collections,
customer lists, schematics, ideas, algorithms and processes. To the knowledge of
the Seller or the Shareholders, the Seller has not breached any agreements of
non-disclosure or confidentiality and is not currently alleged or claimed to
have done so.

(r) Brokers and Finders Fees. Except as set forth on Schedule 6(r), whose listed
fees shall be paid by Seller, no person is or will be entitled to any brokerage
commissions or finder’s fees in connection with the transactions described in
this Agreement as a result of any action taken by Seller or any Shareholder
other than brokerage commissions that may result from the disposition by any
Shareholder of the Buyer Shares in accordance with this Agreement.

(s) Disclosure. None of this Agreement, the financial information referred to in
Section 6(g) (including the footnotes thereto), any Schedule, Exhibit or
certificate delivered pursuant to this Agreement or any document or statement in
writing which has been supplied to Buyer or its representatives by or on behalf
of the Seller in connection with the transactions contemplated by this Agreement
contains any untrue statement of a material fact, or omits any statement of a
material fact necessary to make the statements contained herein or therein not
misleading. There is no fact known to the Seller that could reasonably be
expected to have a Material Adverse Effect which has not been set forth in this
Agreement, or any Schedule, Exhibit or certificate delivered pursuant to this
Agreement.

(t) Contracts. All material contracts of the Seller involving the use of, or
otherwise relating to, the Assets are set forth on Schedule 6(t). Except as set
forth on Schedule 6(t), each material contract of the Seller is in full force
and effect and there exists no (i) default or event of default by the Seller or,
to the knowledge of the Seller, by any other party to any material contract of
the Seller with respect to any material term or provision of any such contract
or (ii) event, occurrence, condition or act (including the consummation of the
transactions contemplated hereby) which would reasonably be expected to become a
default or event of default by the Seller or, to the knowledge of the Seller,
any other party thereto, with respect to

 

-13-



--------------------------------------------------------------------------------

any material term or provision of any such contract. Seller has not violated any
of the material terms or conditions of any contract or agreement and, to the
knowledge of the Seller all of the covenants to be performed by any other party
thereto have been fully performed in all material respects. The Seller has
delivered to Buyer true and complete copies, including all amendments, of each
material contract involving the Assets.

(u) No Prepaid Expenses. Except as set forth on Schedule 6(u), Seller has
received no deposits or prepaid expenses that are not fully earned as of the
Closing Date.

(v) Capital Stock; Ownership. The Seller has an authorized capitalization
consisting of 47,000,000 shares of common stock, $0.001 par value, and
25,000,000 of preferred stock, $0.001 par value, of which 771,386 shares of
common stock and 22,050,794 shares of preferred stock are outstanding as of the
Closing Date. Of the 25,000,000 shares of preferred stock, 20,000,00 have been
designated as Series A Preferred Stock, and 5,000,000 have been designated
Series B Preferred Stock. All outstanding shares of capital stock have been duly
authorized and validly issued, are fully paid and nonassessable and are not
subject to, nor were they issued in violation of, any preemptive rights. Except
as described above, no shares of capital stock of the Seller are authorized,
issued, outstanding or reserved for issuance. Except as disclosed on Schedule
6(v), there are no outstanding or authorized options, warrants, rights,
subscriptions, claims of any character, agreements, obligations, convertible or
exchangeable securities, or other commitments contingent or otherwise, relating
to the capital stock of, or other equity or voting interest in, the Seller,
pursuant to which the Seller is or may become obligated to issue, deliver or
sell or cause to be issued, delivered or sold, shares of common stock, any other
shares of the capital stock of or other equity or voting interest in, the Seller
or any securities convertible into, exchangeable for, or evidencing the right to
subscribe for or acquire, any shares of the capital stock of or other equity or
voting interest in, the Seller. There are no outstanding or authorized stock
appreciation, phantom stock, profit participation or similar rights with respect
to the capital stock of, or other equity or voting interest in, the Seller. The
Seller has no authorized or outstanding bonds, debentures, notes or other
Indebtedness the holders of which have the right to vote (or convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire securities
having the right to vote) with the stockholders of the Seller on any
matter. There are no contracts to which the Seller is a party or by which they
are bound to (i) repurchase, redeem or otherwise acquire any shares of capital
stock of, or other equity or voting interest in, the Seller or any other person
or (ii) vote or dispose of any shares of capital stock of, or other equity or
voting interest in, the Seller. There are no irrevocable proxies and no voting
agreements with respect to any equity or voting interest in, the Seller.
Schedule 6(v) sets forth the name of each record owner of the capital stock of
the Seller, together with the number of shares and class of capital stock owned
by each such record owner as of the Closing Date.

7. Representations and Warranties of Buyer. As of the Closing Date, Buyer hereby
represents and warrants to Seller and each Shareholder as follows:

(a) Organization and Good Standing. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has full corporate power and authority to own, lease and operate its
properties and carry on its business as it is now being conducted.

 

-14-



--------------------------------------------------------------------------------

(b) Execution and Effect of Agreement. Buyer has the requisite corporate power
and authority to enter into this Agreement and to perform its obligations
hereunder, and the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby and the performance of Buyer’s
obligations hereunder have been duly authorized by all necessary corporate
action on the part of Buyer. This Agreement has been duly executed and delivered
by Buyer and constitutes the legal, valid and binding obligation of Buyer,
enforceable against it in accordance with its terms, subject to the
Enforceability Exceptions.

(c) No Contravention. Neither the execution and delivery of this Agreement nor
the consummation of the transactions effected hereby will (i) violate or
conflict with any provision of Buyer’s Certificate of Incorporation or By-Laws,
(ii) (with or without the giving of notice or the lapse of time or both)
violate, or result in a breach of, or constitute a default under, or conflict
with, or give rise to a right of termination of, or accelerate the performance
required by, any of the terms of any agreement, lease, mortgage, indenture or
other instrument to which Buyer is a party or by which it is bound, or
(iii) violate or conflict with any judgment, decree, order or award of any
court, governmental body or arbitrator, or any law, rule or regulation
applicable to Buyer.

(d) Buyer Shares. Buyer holds, and will be transferring good, valid and full
title to the Buyer Shares free and clear of any and all liens, encumbrances and
security interests, but subject to the escrow contemplated in Section 2.

(e) Capitalization.

(i) The authorized capital stock of Buyer consists of 50,000,000 shares of
common stock and 5,000,000 shares of preferred stock, of which approximately
13,845,061 shares of common stock and no shares of preferred stock are
outstanding as of August 31, 2006. There are no treasury shares held by Buyer.

(ii) All issued and outstanding shares of common stock are, and all of the Buyer
Shares issuable pursuant to this Agreement when issued as provided herein will
be, duly authorized, validly issued, fully paid and non-assessable.

(f) Litigation; Consents. There is no action, suit, litigation, administrative
or arbitration proceeding or formal governmental inquiry or investigation
pending or, to Buyer’s knowledge, threatened against Buyer which (i) seeks to
restrain or prohibit or otherwise challenges the execution, delivery and
performance of this Agreement or the consummation, legality or validity of the
transactions contemplated hereby or (ii) materially affects the value of the
Buyer Shares if the Buyer does not prevail. Buyer is not in violation of any
term of any judgment, decree, injunction or order entered by any court or
governmental authority and outstanding against it which would materially
adversely affect the value of the Buyer Shares. No consent, approval or
authorization of or filing with any governmental authority or other third party
on the part of Buyer is required in connection with the execution, delivery and
performance of this Agreement or the consummation of any of the transactions
contemplated hereby, except for such as have been obtained and except for such
filings as may be necessary under state and federal securities laws.

 

-15-



--------------------------------------------------------------------------------

(g) Listing. The Buyer’s common stock is listed on the Nasdaq Capital Market.
Except as specified in its public filings with the SEC, the Buyer has not
received notice from Nasdaq to the effect that the Buyer is not in compliance
with the listing or maintenance requirements thereof.

(h) Form S-3 Eligibility. As of the Closing Date, Buyer is eligible to register
the resale of its common stock on a registration statement on Form S-3 under the
Securities Act. Buyer is not aware of any facts or circumstances (including,
without limitation, any required approvals or waivers or any circumstances that
may delay or prevent the obtaining of accountant’s consents) that would prohibit
or delay the preparation and filing of a registration statement on federal Form
S-3 with respect to the Buyer Shares.

(i) SEC Reports. Buyer has filed all reports required to be filed by it under
the Exchange Act (as defined below), including pursuant to Section 13(a) or
15(d) thereof, or the rules and regulations thereunder, for the two years
preceding the date hereof (the foregoing materials and any materials
incorporated therein by reference being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing or waiver thereof and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the SEC promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

8. Covenants.

(a) Public Announcements. Seller and its affiliates shall not, without the
approval of the Buyer, issue any press releases or otherwise make any public
statements with respect to this Agreement or the transactions contemplated by
this Agreement, provided that Seller may, after the Closing Date, notify its
shareholders, customers, accountants, attorneys, and any other persons or
entities in the ordinary course of business.

(b) Notification of Certain Matters, Further Assurances. Seller shall give
prompt notice to Buyer of any of the following which occurs, or of which it
becomes aware, following the date hereof: (i) any notice of, or other
communication relating to, a default or event that, with notice or lapse of time
or both, would become a default under any material contract as to cause a
Material Adverse Effect; (ii) the occurrence or existence of any fact,
circumstance or event which would result in (A) any representation or warranty
made by Seller in this Agreement or in any Schedule, Exhibit or certificate
delivered herewith, to be materially untrue or materially inaccurate or (B) the
failure of any condition precedent to either party’s obligations; and (iii) any
notice or other communication from any third party alleging that the consent of
such third party is or may be required in connection with the transactions
contemplated by this Agreement. The Seller and the Buyer shall use commercially
reasonably efforts to obtain any consents, execute any documents and take such
other actions as may reasonably be necessary to fulfill the objectives of this
Agreement. Buyer shall give prompt notice to Seller of any of the following
which occurs, or of which it becomes aware, following

 

-16-



--------------------------------------------------------------------------------

the date hereof: (1) the occurrence or existence of any fact, circumstance or
event which would result in (A) any representation or warranty made by Buyer in
this Agreement or in any Schedule, Exhibit or certificate delivered herewith, to
be materially untrue or materially inaccurate or (B) the failure of any
condition precedent to either party’s obligations; and (2) any notice or other
communication from any third party alleging that the consent of such third party
is or may be required in connection with the transactions contemplated by this
Agreement.

(c) Registration. As soon as commercially practicable, but no later than the
date that is sixty (60) days following the Closing Date, and subject in either
event to Seller and each Shareholder and each other holder, if any, of the Buyer
Shares issued hereunder, (the “Share Recipients”) providing all required
information in connection with the below described registration a reasonable
amount of time prior to such date, Buyer at its expense shall (a) prepare and
file with the SEC a registration statement on Form S-3 with respect to the Buyer
Shares issued hereunder (the “Registration Statement”) and (b) use commercially
reasonable efforts (1) to cause the Registration Statement to become effective
within 180 days thereafter, and (2) to maintain the effectiveness of the
Registration Statement until the earlier of (x) the Share Recipients’
disposition of all such registered shares or (y) the Share Recipients being able
to dispose of all such registered shares pursuant to Rule 144(k) of the
Securities Act. If (i) in the good faith judgment of the Board of Directors of
Buyer, the filing of a Registration Statement covering such Buyer Shares would
be detrimental to Buyer and the Board of Directors of Buyer concludes, as a
result, that it is in the best interests of Buyer to defer the filing of such
Registration Statement at such time, and (ii) Buyer shall furnish to the Share
Recipients a certificate signed by an executive officer of Buyer stating that in
the good faith judgment of the Board of Directors of Buyer, it would be
detrimental to Buyer for such Registration Statement to be filed in the near
future and that it is, therefore, in the best interests of Buyer to defer the
filing of such Registration Statement, then Buyer shall have the right to defer
such filing, provided that Buyer shall not defer its obligation in this manner
for more than thirty (30) days. Buyer shall bear all expenses incurred in
connection with the registration and qualification of the shares registered
pursuant to this Section 8(c), and Seller and the Share Recipients shall pay all
fees and expenses of their own counsel. Seller and each Share Recipient shall
reasonably cooperate with Buyer in the preparation, filing and process of
securing the effectiveness of the Registration Statement and shall furnish to
Buyer such information relating to such Seller and Share Recipient and such
further and supplemental information as may be necessary or as may be reasonably
requested by Buyer for use in the Registration Statement and any amendments or
supplements thereto. Each party will promptly provide the others with copies of
all correspondence, comment letters, notices or other communications to or from
the SEC regarding the Registration Statement or any amendment or supplement
thereto, and Buyer will advise the Seller and Share Recipients after it receives
notice thereof, of the effectiveness of the Registration Statement, of the
issuance of any stop order with respect to the effectiveness thereof, of the
suspension of the qualification of the Buyer Shares for offering or sale in any
jurisdiction, or of the initiation or threat of any proceeding for any such
purpose.

(i) To the extent permitted by applicable law, Buyer will indemnify each
Shareholder with respect to any registration effected pursuant to this
Section 8(c) against all claims, losses, damages and liabilities (or actions in
respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any prospectus, offering
circular or other document (including any related registration statement,
notification or

 

-17-



--------------------------------------------------------------------------------

the like) made in such registration, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by
Buyer of the Securities Act or the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”) or any rule or regulation thereunder applicable to
Buyer and relating to action or inaction required of Buyer in connection with
any such registration, and will reimburse Seller and each of the Share
Recipients for any legal and any other expenses reasonably incurred in
connection with investigating and defending any such claim, loss, damage,
liability or action, provided that Buyer will not be liable in any such case to
the extent that any such claim, loss, damage, liability or expense arises out of
or is based on any untrue statement (or alleged untrue statement) or omission
(or alleged omission) based upon written information furnished to Buyer by
Seller or any Share Recipient.

(ii) To the extent permitted by applicable law, the Seller and the Share
Recipients, jointly and severally (but as among the Share Recipients other than
the Seller severally on a pro rata basis based upon the number of Buyer Shares
registered for resale by such Share Recipient under the Registration Statement),
will indemnify Buyer, each of its directors and officers, agents,
representatives and affiliates and each person who controls Buyer within the
meaning of Section 15 of the Securities Act against all claims, losses, damages
and liabilities (or actions in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact provided by
Seller or a Share Recipient and contained in the Registration Statement, or any
omission (or alleged omission) by Seller or a Share Recipient to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse Buyer for any legal or any other
expenses reasonably incurred in connection with investigating or defending any
such claim, loss, damage, liability or action, in each case to the extent, but
only to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in the Registration Statement, in
reliance upon and in conformity with written information furnished to Buyer by
Seller or any Share Recipient and stated to be specifically for use therein;
provided, however, that the total indemnity obligations, cumulatively, of the
Seller and each of the Share Recipients under this Section 8(c) shall be limited
to an amount equal to the net proceeds to Seller and such Share Recipients of
securities sold as contemplated in this Section 8(c).

(iii) Each party entitled to indemnification under this Section 8(c) (the
“Section 8(c) Indemnified Party”) shall give notice to the party required to
provide indemnification (the “Section 8(c) Indemnifying Party”) promptly after
such Section 8(c) Indemnified Party has actual knowledge of any claim as to
which indemnity may be sought, and shall permit the Section 8(c) Indemnifying
Party to assume the defense of any such claim or any litigation resulting
therefrom; provided that counsel for the Section 8(c) Indemnifying Party, who
shall conduct the defense of such claim or any litigation resulting therefrom,
shall be approved by the Section 8(c) Indemnified Party (whose approval shall
not unreasonably be withheld) and the Section 8(c) Indemnified Party may
participate in such defense at the Section 8(c) Indemnified Party’s expense
(unless the Section 8(c) Indemnified Party shall have reasonably concluded that
there may be a conflict of interest between the Section 8(c) Indemnifying Party
and the Section 8(c) Indemnified Party in such action, in which case the fees
and expenses of counsel shall be at the expense of the Section 8(c) Indemnifying
Party), and provided further that the failure of any Section 8(c) Indemnified
Party to give notice as provided herein shall not relieve the Section 8(c)
Indemnifying Party of its obligations hereunder except to the extent that

 

-18-



--------------------------------------------------------------------------------

the Section 8(c) Indemnifying Party is materially prejudiced thereby. No
Section 8(c) Indemnifying Party, in the defense of any such claim or litigation
shall, except with the consent of each Section 8(c) Indemnified Party, consent
to entry of any judgment or enter into any settlement which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
Section 8(c) Indemnified Party of a release from all liability in respect to
such claim or litigation. Each Section 8(c) Indemnified Party shall furnish such
information regarding itself or the claim in question as a Section 8(c)
Indemnifying Party may reasonably request in writing and as shall be reasonably
required in connection with the defense of such claim and litigation resulting
therefrom.

(iv) If the indemnification provided for in this Section 8(c) is held by a court
of competent jurisdiction to be unavailable to a Section 8(c) Indemnified Party
with respect to any loss, liability, claim, damage or expense referred to
herein, then the Section 8(c) Indemnifying Party, in lieu of indemnifying such
Section 8(c) Indemnified Party hereunder, shall contribute to the amount paid or
payable to such Section 8(c) Indemnified Party as a result of such loss,
liability, claim, damage or expense in such proportion as is appropriate to
reflect the relative fault of the Section 8(c) Indemnifying Party on the one
hand and of the Section 8(c) Indemnified Party on the other in connection with
the statements or omissions which resulted in such loss, liability, claim,
damage or expense, as well as any other relevant equitable considerations. The
relative fault of the Section 8(c) Indemnifying Party and of the Section 8(c)
Indemnified Party shall be determined by reference to, among other things,
whether the untrue (or alleged untrue) statement of a material fact or the
omission (or alleged omission) to state a material fact relates to information
supplied by the Section 8(c) Indemnifying Party or by the Section 8(c)
Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, however, that the obligations of the Seller and each of the Share
Recipients hereunder shall be limited to an amount, cumulatively, equal to the
net proceeds to the Seller and such Share Recipients of securities sold as
contemplated in this Section 8(c).

(v) For not more than ten (10) consecutive trading days or for a total of not
more than twenty (20) trading days in any twelve (12) month period, Buyer may
delay the disclosure of material non-public information concerning Buyer, by
suspending the use of any prospectus, offering circular or other document
(including any related registration statement, notification or the like)
prepared in connection with any registration to be effected pursuant to this
Section 8(c) containing such information, the disclosure of which at the time is
not, in the good faith opinion of Buyer, in the best interests of Buyer (an
“Allowed Delay”); provided, that Buyer shall promptly (a) notify the Share
Recipients in writing of the existence of (but in no event, without the prior
written consent of the Share Recipients, shall Buyer disclose to such Share
Recipients any of the facts or circumstances regarding) material non-public
information giving rise to an Allowed Delay, (b) advise the Share Recipients in
writing to cease all sales under the Registration Statement until the end of the
Allowed Delay and (c) use commercially reasonable efforts to terminate an
Allowed Delay as promptly as practicable.

(vi) During the period when copies of the Registration Statement prospectus are
required to be delivered under the Securities Act or the Exchange Act, Buyer
shall file all documents required to be filed with the SEC pursuant to
Section 13, 14, or 15 of the Exchange Act within the time periods required by
the Exchange Act and the rules and regulations promulgated thereunder.

 

-19-



--------------------------------------------------------------------------------

(vii) Until the earlier of (i) the date on which the Buyer Shares may be resold
by the Seller and Share Recipients without registration and without regard to
any volume limitations by reason of Rule 144(k) under the Securities Act or any
other rule of similar effect or (ii) all of the Buyer Shares issued hereunder
have been sold pursuant to the Registration Statement or Rule 144 under the
Securities Act or any other rule of similar effect, Buyer shall timely file all
reports required to be filed by it under the Securities Act and the Exchange
Act.

(d) Buyer shall file documents required of the Buyer for customary Blue Sky
clearance in all states requiring Blue Sky clearance; provided, however, that
the Buyer shall not be required to qualify to do business or consent to service
of process in any jurisdiction in which it is not now so qualified or has not so
consented.

(e) Buyer shall issue to select employees of Seller hired by Buyer restricted
stock under and in accordance with Buyer’s 2003 stock incentive plan, which
restricted stock shall be valued at $178,455 in the aggregate upon the date of
grant, which shall be at the next regularly scheduled monthly meeting of the
compensation committee of Buyer’s Board of Directors. Such stock shall vest as
agreed to by Buyer and such employees.

(f) Between the date of this Agreement and the Closing, Seller shall:

(i) conduct its business only in the ordinary course of business;

(ii) except as otherwise directed by Buyer in writing, and without making any
commitment on Buyer’s behalf, use its commercially reasonable efforts to
preserve intact its current business organization, keep available the services
of its officers, employees and agents and maintain its relations and good will
with suppliers, customers, landlords, creditors, employees, agents and others
having business relationships with it;

(iii) confer with Buyer prior to implementing operational decisions of a
material nature;

(iv) otherwise report periodically to Buyer concerning the status of its
business, operations and finances, if requested by Buyer;

(v) make no material changes in management personnel without prior consultation
with Buyer;

(vi) maintain the Assets in a state of repair and condition that is consistent
with the requirements and normal conduct of Seller’s business;

(vii) keep in full force and effect, without amendment, all material rights
relating to Seller’s business;

(viii) comply with all legal requirements and contractual obligations applicable
to the operations of Seller’s business;

 

-20-



--------------------------------------------------------------------------------

(ix) continue in full force and effect its insurance coverage; and

(x) maintain all books and records of Seller relating to Seller’s business in
the ordinary course of business.

9. Conditions Precedent to Buyer’s Obligations. The Buyer’s obligations
hereunder (including, without limitation, its obligation to consummate the
transactions contemplated hereby on the Closing Date and its incurrence of any
indemnification obligations under Section 15(c) below) are, unless waived in
writing by Buyer, subject to the satisfaction of the following conditions:

(a) (i) Each of the representations and warranties of Seller and each
Shareholder contained in Section 6 hereof that are qualified as to materiality
shall be true and correct in all respects on and as of the Closing Date with the
same force and effect as though the same had been made on and as of the Closing
Date (except that any such representations and warranties that are made as of a
specific date need to be true and correct in all respects only as of such date),
and (ii) each of the representations and warranties of Seller contained in
Section 6 hereof that are not qualified as to materiality shall be true and
correct in all material respects on and as of the Closing Date with the same
force and effect as though the same had been made on and as of the Closing Date
(except that any such representations and warranties that are made as of a
specific date need to be true and correct in all material respects only as of
such date).

(b) Seller shall have obtained, in form and substance reasonably satisfactory to
Buyer, all required consents to the transactions contemplated hereby, which
required consents are listed on Exhibit E, and shall have arranged for the
release on or prior to the Closing Date of all Liens which encumber any of the
Assets.

(c) Since December 31, 2005, no event shall have occurred which has resulted in
or is reasonably likely to result in a Material Adverse Effect.

(d) No order of any court or other governmental or regulatory body restraining,
prohibiting or enjoining the consummation of the transactions contemplated
hereby shall be in effect or be threatened or sought by any governmental or
regulatory body. No litigation shall be pending which if adversely determined
could have a Material Adverse Effect or adversely impact Buyer as the owner of
the Assets.

(e) Buyer shall have received each of the certificates, documents, agreements
and other instruments set forth in Section 11(c) hereof.

(f) The Closing Date shall have occurred on or prior to September 30, 2006.

10. Conditions Precedent to Seller’s Obligations. The obligation of Seller to
consummate the transactions contemplated hereby on the Closing Date is, at the
option of Seller, subject to the satisfaction of the following conditions:

(a) Each of the representations and warranties of Buyer contained in Section 7
hereof shall be true and correct in all material respects as of the Closing Date
with the same force and effect as though the same had been made on and as of the
Closing Date.

 

-21-



--------------------------------------------------------------------------------

(b) No order of any court or other governmental or regulatory body restraining,
prohibiting or enjoining the consummation of the transactions contemplated
hereby shall be in effect or be threatened or sought by any governmental or
regulatory body.

(c) Seller shall have received each of the certificates, documents, agreements
and other instruments set forth in Section 11(d) hereof.

(d) All authorizations, consents, orders or approvals of, or declarations or
filings with, or expiration of waiting periods imposed by, any governmental or
regulatory body necessary for the consummation of the transactions contemplated
by this Agreement shall have been filed, occurred or been obtained.

11. The Closing.

(a) The Closing of the sale of the Assets pursuant to this Agreement (herein
referred to as the “Closing”) shall take place at the offices of Paul, Hastings,
Janofsky & Walker LLP, Palo Alto, CA 94306, on Wednesday, September 13, 2006,
subject to the satisfaction of the conditions precedent to Buyer’s and Seller’s
obligations hereunder set forth in Sections 9, 10 and 11, or at such other time
and place as shall be mutually agreeable to Buyer and Seller. As used herein,
the term “Closing Date” shall mean the date on which each of the conditions
precedent to Buyer’s and Seller’s obligations hereunder set forth in Sections 9,
10 and 11 are satisfied (or are waived by (i) in the case of any conditions
precedent to Buyer’s obligations hereunder, Buyer and (ii) in the case of any
conditions precedent to Seller’s obligations hereunder, Seller).

(b) All corporate actions and proceedings to be taken and all documents to be
executed and delivered by Seller in connection with the consummation of the
transactions contemplated hereby, including obtaining the unanimous approval of
Seller’s board of directors and the approval of shareholders holding not less
than 90% of the outstanding capital stock of Seller, shall be reasonably
satisfactory in form and substance to Buyer and its counsel. All corporate
actions and proceedings to be taken and all documents to be executed and
delivered by Buyer in connection with the consummation of the transactions
contemplated hereby shall be reasonably satisfactory in form and substance to
Seller and its counsel. All corporate actions and proceedings taken and all
documents to be executed and delivered by the parties at the Closing shall be
deemed to have been taken and executed simultaneously and no proceedings shall
be deemed taken nor any documents executed or delivered until all have been
taken, executed and delivered.

(c) At the Closing, Seller shall deliver to Buyer the following:

(i) Such bills of sale, endorsements, assignments, and other good and sufficient
instruments of transfer and conveyance to vest in Buyer good, valid and
marketable title to the Assets, free and clear of all Liens, in accordance
herewith, all as set forth on Exhibit F;

(ii) Recent certificates of good standing for Seller issued by the Secretary of
State of California and the Franchise Tax Board of California;

 

-22-



--------------------------------------------------------------------------------

(iii) An incumbency and specimen signature certificate, in a form provided by
the Buyer, dated the Closing Date, from Seller with respect to the officers of
Seller executing this Agreement and any other document delivered hereunder by or
on behalf of Seller;

(iv) A certificate of Seller, in a form provided by the Buyer, dated the Closing
Date, signed by an authorized executive officer of Seller, certifying as to the
matters set forth in Sections 9(a), 9(b), 9(c) and 9(d) hereof;

(v) A copy of the resolutions adopted by the board of directors of Seller and a
copy of the resolutions adopted by the shareholders of Seller, in each case
authorizing the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby, certified by a duly authorized officer of
Seller, as of the Closing Date;

(vi) All required consents to the transactions contemplated hereby and releases
for all Liens which encumber the Assets, all of which required consents are set
forth on Exhibit E;

(vii) (A) Employment agreements executed by Terry Lydon, Brigitte Wilson and
Greg McLemore in the form of Exhibits G-1, G-2 and G-3, respectively, hereto;
and (B) offer letters, in a form provided by Buyer, accepted in writing by each
person listed on Schedule 11(c)(vii) hereto;

(viii) A Non-Competition and Non-Solicitation Agreement in substantially the
form of Exhibit H hereto duly executed by Seller and Rick Ludlow;

(ix) Evidence in form and substance satisfactory to Buyer that each issued,
outstanding and unexercised option or warrant to purchase or otherwise
acquire capital stock of Seller (whether or not vested) shall have been
cancelled and terminated without payment of any consideration therefore; and

(x) Such other documents and instruments as may be reasonably requested by Buyer
or its counsel to effectuate the terms of this Agreement.

(d) At the Closing, Buyer shall deliver to Seller the following:

(i) Recent certificates of good standing for Buyer issued by the Secretary of
State of Delaware, the Secretary of State of California and the Franchise Tax
Board of California;

(ii) An incumbency and specimen signature certificate, dated the Closing Date,
from Buyer with respect to the officers or other authorized persons of Buyer
executing this Agreement and any other document delivered hereunder by or on
behalf of Buyer;

(iii) A certificate of Buyer, dated the Closing Date, signed by an executive
officer or other authorized person of Buyer, certifying as to the matters set
forth in Sections 10(a), 10(b), and 10(d) hereof;

 

-23-



--------------------------------------------------------------------------------

(iv) (A) Employment agreements for Terry Lydon, Brigitte Wilson and Greg
McLemore in the form of Exhibits G-1, G-2 and G-3, respectively, hereto executed
by the Buyer; and (B) offer letters, in a form provided by Buyer, to each person
listed on Schedule 11(c)(vii) hereto, duly executed by Buyer; and

(v) Such other documents and instruments as may be reasonably requested by
Seller or its counsel to effectuate the terms of this Agreement.

12. Further Assurances. Seller, the Shareholders and Buyer shall, whenever and
as often as reasonably requested to do so by the other, do, execute, acknowledge
and deliver any and all such other and further acts, assignments and transfers
and any instruments of further assurance, approvals and consents as are
necessary or proper in order to complete, ensure and perfect the sale, transfer
and conveyance to Buyer, and all other transactions, contemplated hereby.

13. Labor and Employment Matters.

(a) On and after the Closing Date, all hiring and staffing decisions in
connection with the use of the Assets purchased by Buyer shall be within Buyer’s
sole and exclusive discretion and control. Those employees of Seller to whom
Buyer shall not offer employment or who decline the employment offer of Buyer
shall remain in the employ of Seller, or, at Seller’s option, may be terminated
by Seller in accordance with its personnel policies and at its expense. Seller
agrees that to the extent the foregoing triggers any notice obligations under
the Worker Adjustment and Retraining Notification Act (WARN), Seller shall be
responsible for providing, and shall be liable to any persons or entities who do
not receive, any required notices. Employees of Seller who become employees of
Buyer by accepting Buyer’s offer of employment shall be subject to all rules,
regulations, requirements and policies applicable to new hires of Buyer.

(b) Buyer shall not assume any employment contracts of whatever nature or any
obligations arising out of any employment contracts, express or implied, oral or
written, individual or collective, between Seller and any of Seller’s employees.
Nor shall Buyer assume any obligations arising out of any pension benefit,
employee welfare benefit, bonus, deferred compensation, stock purchase, stock
option, severance, fringe benefit, medical insurance, life insurance or similar
plan, policy or program of Seller, whether or not covered or excluded from
coverage under ERISA. Seller shall be solely responsible for complying with all
of its obligations, if any, to its employees, including compliance with the
provisions of ERISA, the Multi-Employer Pension Plan Amendments Act of 1980
(MPPAA), and WARN.

(c) All offers of employment by Buyer to any employee of Seller shall be
conditioned on such employee terminating his or her employment with Seller on or
prior to the Closing Date and waiving, to the maximum extent permitted by
applicable law, all of his or her rights to make any claim or demand on Buyer or
any of Buyer’s affiliates in respect of (i) any employment contracts of whatever
nature or any obligations arising out of any employment contracts, express or
implied, oral or written, individual or collective, between Seller and such
employee and (ii) any obligations arising out of any pension benefit, employee
welfare benefit, bonus, deferred compensation, stock purchase, stock option,
severance, fringe benefit, medical insurance, life insurance or similar plan,
policy or program of Seller, whether or not covered or excluded from coverage
under ERISA.

 

-24-



--------------------------------------------------------------------------------

(d) On and after the Closing Date, those employees of Seller who accept the
employment offer of Buyer shall be eligible for participation under all of
Buyer’s benefit plans and programs that are offered to Buyer’s current
employees. Such employees shall receive credit for their years of continuous
service with Seller for purposes of determining participation and benefit levels
under all of Buyer’s paid time off policies and benefits plans and programs.

14. Survival of Representations and Warranties. Each of the representations and
warranties contained herein shall survive the Closing and remain in full force
and effect for a period of twelve (12) months following the Closing Date, except
that the representations and warranties contained in Sections 6(a), 6(b), 6(d),
6(k), 6(o) and 6(q) hereof and Sections 7(a), 7(b), and 7(d) hereof shall
survive for a period of thirty (30) months following the Closing Date.

15. Indemnification.

(a) Subject to the limitations set forth in Section 15(b), the Seller and each
Shareholder, jointly and severally (but as among the Shareholders severally on a
pro rata basis based upon the number of Buyer Shares set forth opposite the name
of each Shareholder on Exhibit I hereto), agree to indemnify and hold Buyer and
its affiliates and their respective parents, stockholders, officers, directors,
employees, agents, successors and assigns (each a “Buyer Indemnitee”), harmless
from and against any damages, losses, liabilities, obligations, claims of any
kind, interest or expenses (including reasonable attorneys’ fees and expenses)
(collectively, “Losses”), suffered, incurred or paid, directly or indirectly,
through application of the Seller’s or Buyer’s assets or otherwise, as a result
of, in connection with or arising out of: (i) the failure of any representation
or warranty made by the Seller or any Shareholder in this Agreement (whether or
not contained in Section 6) or in any Schedule, Exhibit or certificate delivered
pursuant to this Agreement to be true and correct in all material respects as of
the Closing Date; (ii) any breach by the Seller or any Shareholder of any of its
covenants or agreements contained herein; (iii) any Seller expenses not paid by
the Seller or any Shareholder and paid by the Buyer; (iv) any claim by any
Shareholder or on behalf of any Shareholder in connection with any actions of
the Representative taken in accordance with the terms of this Agreement,
including any claim that any act of or decision not to act by the Representative
taken in accordance with the terms of this Agreement does not bind such
Shareholder to the indemnification obligations set forth in this Agreement;
(v) the Seller’s or any Shareholder’s bad faith, willful misconduct or gross
negligence in respect of the Escrow Fund, the Escrow Agent, or the Escrow
Agreement; (vi) any liability arising out of the ownership or operation of the
Assets prior to the Closing Date other than the Assumed Liabilities; (vii) any
product or services provided by Seller prior to the Closing Date; or (viii) any
Excluded Liabilities.

(b) The obligations to indemnify and hold harmless pursuant to Section 15(a)
shall be limited to the aggregate amount of the Escrow Fund, provided, however,
that the obligations to indemnify and hold harmless pursuant to Section 15(a)
may exceed the aggregate amount of the Escrow Fund with respect to any Losses in
excess of $25,000 resulting from any material inaccuracy in or breach of the
representations or warranties contained in Sections 6(a), (b), (d), (k), (o) or
(q) hereof; and provided, further, however, that the obligations to indemnify

 

-25-



--------------------------------------------------------------------------------

and hold harmless pursuant to Section 15(a) may not exceed as to each
Shareholder the number of Buyer Shares set forth opposite the name of such
Shareholder on Exhibit I hereto. No person shall be entitled to recovery for
Losses pursuant to Section 15(a) until the total amount of Losses exceeds
$25,000 (the “Basket Amount”); provided, that to the extent the amount of Losses
exceeds the Basket Amount, the Indemnified Party shall be entitled to recover
the Basket Amount as well as the amount of Losses in excess of the Basket
Amount.

(c) Subject to the limitations set forth in Section 15(d), the Buyer agrees to
indemnify and hold the Seller and each Shareholder and their respective
affiliates, parents, stockholders, officers, directors, employees, agents,
successors, heirs and assigns (each a “Seller Indemnitee”), harmless from and
against any damages, losses, liabilities, obligations, claims of any kind,
interest or expenses (including reasonable attorneys’ fees and expenses)
(collectively, “Losses”), suffered, incurred or paid, directly or indirectly,
through application of the Seller’s or Buyer’s assets or otherwise, as a result
of, in connection with or arising out of: (i) the failure of any representation
or warranty made by the Buyer in this Agreement (whether or not contained in
Section 7) or in any Schedule, Exhibit or certificate delivered pursuant to this
Agreement to be true and correct in all material respects as of the Closing
Date; (ii) any breach by the Buyer of any of its covenants or agreements
contained herein; or (iii) the Buyer’s bad faith, willful misconduct or gross
negligence in respect of the Escrow Fund, the Escrow Agent or the Escrow
Agreement.

(d) The obligations to indemnify and hold harmless pursuant to Section 15(c)
shall be limited to $820,000, provided, however, that the obligations to
indemnify and hold harmless pursuant to Section 15(c) may exceed $820,000 with
respect to any Losses resulting from any material inaccuracy in or breach of the
representations or warranties contained in Sections 7(a), 7(b), and 7(d) hereof.
No person shall be entitled to recovery for Losses pursuant to Section 15(c)
until the total amount of Losses exceeds $25,000 (the “Basket Amount”);
provided, that to the extent the amount of Losses exceeds the Basket Amount, the
Indemnified Party shall be entitled to recover the Basket Amount as well as the
amount of Losses in excess of the Basket Amount. Any payment to be made in
satisfaction of the Buyer’s indemnification obligations under Section 15(c)
shall be made in cash or such other means as may then be agreed to among Buyer
and the applicable Seller Indemnitee.

(e) Except with respect to matters as to which injunctive relief is being
sought, and to the extent of such relief, and other than with respect to
registration rights, the indemnification with respect to which is dealt with in
Section 8(c), and other than for actions under United States securities laws,
the rights set forth in this Section 15 (as supplemented by Section 16 and
Section 17 hereof) shall provide the sole and exclusive remedy for any and all
Losses with respect to any inaccuracy in or breach of the representations or
warranties or breach or nonperformance of any of the covenants or agreements
made by any party in or pursuant to this Agreement; provided, however, that
nothing herein shall prevent any party hereto from bringing an action based upon
allegations of fraud or other intentional breach of this Agreement.

16. Indemnification Procedure.

(a) Within a reasonable period of time after the incurrence of any Losses by any
person entitled to indemnification pursuant to Section 15 hereof (an
“Indemnified Party”),

 

-26-



--------------------------------------------------------------------------------

including in respect of any claim by a third party described in Section 17,
which might give rise to indemnification hereunder, the Indemnified Party shall
deliver to the party from which indemnification is sought (the “Indemnifying
Party”) a certificate in the form of Exhibit J (the “Loss Certificate”), which
Loss Certificate shall:

(1) state that the Indemnified Party has paid or properly accrued Losses or
anticipates that it will incur liability for Losses for which such Indemnified
Party is entitled to indemnification pursuant to this Agreement;

(2) specify in reasonable detail each individual item of Loss included in the
amount so stated, the date such item was paid or properly accrued, the basis for
any anticipated liability and the nature of the misrepresentation, breach of
warranty, breach of covenant or claim to which each such item is related and the
computation of the amount to which such Indemnified Party claims to be entitled
hereunder; and

(3) notify the Indemnifying Party that if the Indemnifying Party in good faith
objects to the Loss Certificate or any portion of the Loss Certificate, the
Indemnifying Party must so notify the Indemnified Party within thirty (30) days
of receipt or the claim described in the Loss Certificate shall be deemed to be
an Agreed Claim that the Indemnifying Party shall be required to pay under this
Agreement.

The Indemnified Party shall deliver a copy of the Loss Certificate to the Escrow
Agent while the Escrow Fund remains in effect and available to satisfy claims
for Losses pursuant to the indemnification provided for in Section 15(a).

(b) In the event that the Indemnifying Party shall object to the indemnification
of an Indemnified Party in respect of any claim or claims specified in any Loss
Certificate, the Indemnifying Party shall, within thirty (30) days after receipt
by the Indemnifying Party of such Loss Certificate, deliver to the Indemnified
Party a notice to such effect and the Indemnifying Party and the Indemnified
Party shall, within the thirty (30) day period beginning on the date of receipt
by the Indemnified Party of such objection, attempt in good faith to agree upon
the rights of the respective parties with respect to each of such claims to
which the Indemnifying Party shall have so objected. If the Indemnified Party
and the Indemnifying Party shall succeed in reaching agreement on their
respective rights with respect to any of such claims, the Indemnified Party and
the Indemnifying Party shall promptly prepare and sign a memorandum setting
forth such agreement. Should the Indemnified Party and the Indemnifying Party be
unable to agree as to any particular item or items or amount or amounts, then
the Indemnified Party and the Indemnifying Party shall submit such dispute to a
court of competent jurisdiction. The party which receives a final judgment in
such dispute shall be indemnified and held harmless for all reasonable attorney
and consultant’s fees or expenses by the other party.

(c) Claims for Losses specified in any Loss Certificate to which an Indemnifying
Party shall not object in writing within thirty (30) days of receipt of such
Loss Certificate, claims for Losses covered by a memorandum of agreement of the
nature described in

 

-27-



--------------------------------------------------------------------------------

Section 16(b), claims for Losses the validity and amount of which have been the
subject of judicial determination as described in Section 16(b) and claims for
Losses the validity and amount of which shall have been the subject of a final
judicial determination, or shall have been settled with the consent of the
Indemnifying Party, as described in Section 17, are hereinafter referred to,
collectively, as “Agreed Claims.” Within ten (10) days of the determination of
the amount of any Agreed Claims (the “Agreed Claim Payment Date”), the Agreed
Claim (i) in the case of the indemnification obligations of the Seller and the
Shareholders, shall be paid from the Escrow Fund pursuant to the Escrow
Agreement (or paid from such other sources as otherwise provided in the
following sentence), subject to Section 15 above, and (ii) in the case of the
indemnification obligations of the Buyer, shall be paid in cash or such other
means as may then be agreed to among Buyer and the applicable Seller Indemnitee,
subject to Section 15 above. Notwithstanding anything to the contrary herein, in
the case of the indemnification obligations of the Seller and the Shareholders,
the Indemnifying Party shall have the right, in its sole discretion, to satisfy
the amount of any Agreed Claim by paying the Indemnified Party (1) with Buyer
Shares from the Escrow Fund, if then available to satisfy such Agreed Claim;
provided, however, that if Buyer Shares from the Escrow Fund are not then
available to satisfy such Agreed Claim, the Indemnifying Party may satisfy the
amount of such Agreed Claim with other Buyer Shares valued at a price per share
equal to the average closing bid price of Buyer’s common stock as reported on
the Nasdaq Capital Market for the five trading days immediately preceding the
Agreed Claim Payment Date, or (2) by wire transfer in immediately available
funds to the bank account or accounts designated by the Indemnified Party in a
notice to the Indemnifying Party not less than two (2) business days prior to
such payment.

(d) All claims made against and paid out of the Escrow Fund to Buyer Indemnitees
shall be made and paid in accordance herewith and with the terms of the Escrow
Agreement. For purposes of any calculations required under this Section 16, each
Buyer Share paid out of the Escrow Fund shall be deemed to have a per share
value of $5.636 (as such price per share may from time to time be appropriately
adjusted for stock splits or combinations, if any). Fractional share amounts
resulting from any such calculations shall be rounded upwards to the nearest
whole share.

17. Third Party Claims. If a claim by a third party is made against any
Indemnified Party, and if such Indemnified Party intends to seek indemnity with
respect thereto under Section 15, such Indemnified Party shall promptly notify
the Indemnifying Party of such claims; provided, that the failure to so notify
shall not relieve the Indemnifying Party of its obligations hereunder, except to
the extent that the Indemnifying Party is actually and materially prejudiced
thereby. The Indemnifying Party shall have thirty (30) days after receipt of
such notice to assume the conduct and control, through counsel reasonably
acceptable to the Indemnified Party at the expense of the Indemnifying Party, of
the settlement or defense thereof and the Indemnified Party shall cooperate with
it in connection therewith; provided, that (i) the Indemnifying Party shall
permit the Indemnified Party to participate in such settlement or defense
through counsel chosen by such Indemnified Party, provided that the fees and
expenses of such counsel shall be borne by such Indemnified Party and (ii) the
Indemnifying Party shall promptly be entitled to assume the defense of such
action only to the extent the Indemnifying Party acknowledges its indemnity
obligation and assumes and holds such Indemnified Party harmless from and
against the full amount of any Loss resulting therefrom; provided, further, that
the Indemnifying Party shall not be entitled to assume control of such defense
and shall pay

 

-28-



--------------------------------------------------------------------------------

the fees and expenses of counsel retained by the Indemnified Party if (i) the
claim for indemnification relates to or arises in connection with any criminal
proceeding, action, indictment, allegation or investigation; (ii) the claim
seeks an injunction or equitable relief against the Indemnified Party; (iii) the
Indemnified Party has been advised in writing by counsel that a reasonable
likelihood exists of a conflict of interest between the Indemnifying Party and
the Indemnified Party; or (iv) upon petition by the Indemnified Party, the
appropriate court rules that the Indemnifying Party failed or is failing to
vigorously prosecute or defend such claim. Any Indemnified Party shall have the
right to employ separate counsel in any such action or claim and to participate
in the defense thereof, but the fees and expenses of such counsel shall not be
at the expense of the Indemnifying Party unless (x) the Indemnifying Party shall
have failed, within a reasonable time after having been notified by the
Indemnified Party of the existence of such claim as provided in the preceding
sentence, to assume the defense of such claim, (y) the employment of such
counsel has been specifically authorized in writing by the Indemnifying Party,
or (z) the named parties to any such action (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party and such
Indemnified Party shall have been advised in writing by such counsel that there
may be one or more legal defenses available to the Indemnified Party which are
not available to the Indemnifying Party, or available to the Indemnifying Party
the assertion of which would be adverse to the interests of the Indemnified
Party. So long as the Indemnifying Party is reasonably contesting any such claim
in good faith, the Indemnified Party shall not pay or settle any such claim.
Notwithstanding the foregoing, the Indemnified Party shall have the right to pay
or settle any such claim, provided that in such event it shall waive any right
to indemnity therefor by the Indemnifying Party for such claim unless the
Indemnifying Party shall have consented to such payment or settlement. If the
Indemnifying Party does not notify the Indemnified Party within thirty (30) days
after the receipt of the Indemnified Party’s notice of a claim of indemnity
hereunder that it elects to undertake the defense thereof, the Indemnified Party
shall have the right to contest, settle or compromise the claim but shall not
thereby waive any right to indemnity therefor pursuant to this Agreement. The
Indemnifying Party shall not, except with the consent of the Indemnified Party,
enter into any settlement that is not entirely indemnifiable by the Indemnifying
Party pursuant to this Agreement and does not include as an unconditional term
thereof the giving by the person or persons asserting such claim to all
Indemnified Parties of an unconditional release from all liability with respect
to such claim or consent to entry of any judgment. The Indemnifying Party and
the Indemnified Party shall cooperate with each other in all reasonable respects
in connection with the defense of any claim, including making available records
relating to such claim and furnishing, without expense to the Indemnifying Party
and/or its counsel, such employees of the Indemnified Party as may be reasonably
necessary for the preparation of the defense of any such claim or for testimony
as witnesses in any proceeding relating to such claim.

18. Notices. Any notices or communications required or permitted hereunder shall
be sufficiently given if in writing and personally delivered, telecopied or sent
by registered or certified mail, postage prepaid, return receipt requested, or
sent by a nationally recognized overnight courier service, addressed as follows
or to such other address as any party shall have specified in conformity with
the foregoing:

 

  (a) If to Buyer, to:

 

       Rainmaker Systems, Inc.

       900 East Hamilton Avenue, Suite 400

       Campbell, California 95008

       Attention: Steve Valenzuela

       Telecopy No.: (408) 369-0910

 

-29-



--------------------------------------------------------------------------------

with a copy to:

 

       Paul, Hastings, Janofsky & Walker LLP

       Five Palo Alto Square, 6th Floor

       Palo Alto, California 94306

       Attention: David Dedyo

       Telecopy No.: (650) 320-1937

 

  (a) If to Seller, the Representative or the Shareholders, to:

 

       ViewCentral, Inc.

       779 E. Evelyn Avenue

       Mountain View, California 94041

       Attention: Brigitte Wilson

       Telecopy No.: (650) 967-4576

 

       Dan Tompkins

       Novus Ventures

       20111 Stevens Creek Blvd., Suite 130

       Cupertino, California 95014

       ddtompkins@novusventures.com and ddtompkins@aol.com

with a copy to:

 

       Heller Ehrman LLP

       275 Middlefield Road

       Menlo Park, California 94025

       Attention: Mark B. Weeks

       Telecopy No.: (650) 324-6682

19. Entire Agreement. This Agreement, including the Exhibits and Schedules
hereto represents the entire understanding and agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements, including that certain letter agreement, dated August 11, 2006,
between Seller and Buyer. This Agreement cannot be amended, supplemented or
changed, nor can any provision hereof be waived, except by a written instrument
signed by the party against whom enforcement of any such amendment, supplement,
modification or waiver is sought.

20. Successors. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, successors and
assigns. No assignment of this Agreement or of any rights or obligations
hereunder may be made by any party (by operation of law or otherwise) without
the prior written consent of the other parties and any attempted

 

-30-



--------------------------------------------------------------------------------

assignment without the required consent shall be void, except that Buyer may
without such consent assign this Agreement or any of its rights or obligations
hereunder to one or more affiliates of Buyer.

21. Section Headings. The Section headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

22. Applicable Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Delaware, without regard to the
principles thereof relating to conflict of laws.

23. Expenses. Each of the parties hereto shall pay its own expenses in
connection with this Agreement and the transactions contemplated hereby. Any and
all conveyance, deed, excise, stamp, sales, use, recording, transfer or similar
taxes or fees with respect to the sale of the Assets hereunder shall be paid by
Seller; provided that, except as otherwise required by law, the parties agree to
use commercially reasonable efforts to cooperate with each other to avoid or
minimize any sales, use or other transfer taxes due in connection with the
transfer of the Assets, including by Buyer accepting delivery of software assets
in the State of California by electronic transmission from Seller’s place of
business to Buyer’s computers in accordance with California Sales and Use Tax
Regulation 1502(f)(1)(D), with Seller having no obligation to deliver any
tangible assets in connection with the delivery of such software.

24. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under all applicable
laws and regulations. If, however, any provision of this Agreement shall be
prohibited by or invalid under any such law or regulation in any jurisdiction,
it shall, as to such jurisdiction, be deemed modified to conform to the minimum
requirements of such law or regulation, or, if for any reason it is not deemed
so modified, it shall be ineffective and invalid only to the extent of such
prohibition or invalidity without affecting the remaining provisions of this
Agreement, or the validity or effectiveness of such provision in any other
jurisdiction.

25. Counterparts. This Agreement may be executed in one or more counterparts,
confirmed by facsimile signatures transmitted by telephone or PDF formatted
signatures transmitted by electronic mail, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

26. Representative of the Shareholders; Power of Attorney.

(a) The Representative is hereby appointed and authorized by each Shareholder as
agent and attorney-in-fact for each Shareholder, for and on behalf of such
Shareholder, to give and receive notices and communications, to execute the
Escrow Agreement on behalf of each Shareholder in his capacity as a
representative of each Shareholder, to authorize delivery to Buyer of funds from
the Escrow Fund in satisfaction of claims by Buyer or any other Buyer
Indemnitee, to object to such deliveries, to agree to, negotiate, enter into
settlements and compromises of, and demand arbitration and comply with orders of
courts and awards of arbitrators with respect to such claims, and to take all
actions necessary or appropriate

 

-31-



--------------------------------------------------------------------------------

in the judgment of the Representative for the accomplishment of the foregoing.
The Representative shall furnish on behalf of the Shareholders such certificates
and other documents as may from time to time be requested by the Escrow Agent.
The Representative may be changed by the Shareholders from time to time upon not
less than fifteen (15) days’ prior written notice to Buyer and the Escrow Agent,
or such shorter period as shall be acceptable to Buyer and the Escrow Agent in
their reasonable discretion; provided that the Representative may not be changed
or removed unless Shareholders entitled to an aggregate of two-thirds interest
of the Escrow Fund agree to such removal and to the identity of a substituted
Representative. Any vacancy in the position of Representative may be filled by
approval of the holders of a majority in interest of the Escrow Fund. No bond
shall be required of the Representative, and the Representative shall not
receive compensation for its services. Notices or communications to or from the
Representative shall constitute notice to or from each of the Shareholders, and
the Representative is hereby authorized by the Shareholders to give and receive
notices and other communications under this Agreement on behalf of each
Shareholder (including, without limitation, for purposes of Sections 16 and 17).

(b) The Representative shall not be liable for any act done or omitted hereunder
as Representative while acting in good faith and in the exercise of reasonable
judgment. The Shareholders shall jointly and severally indemnify the
Representative and hold the Representative harmless against any loss, liability
or expense incurred without negligence or bad faith on the part of the
Representative and arising out of or in connection with the acceptance or
administration of the Representative’s duties hereunder, including the
reasonable fees and expenses of any legal counsel retained by the
Representative.

(c) In order to induce the Representative to act in such capacity, the
Representative:

(1) shall not be under any duty to give greater consideration to the interest of
any Shareholder or Shareholders than to that of any other Shareholder or
Shareholders;

(2) may act in reliance upon any statement (oral or written), instrument or
signature believed by the Representative to be genuine and may assume that any
such statement, instrument or signature purportedly given by any Shareholder in
connection with this Agreement has been given by such Shareholder;

(3) shall not be liable to the Shareholders for any mistake of fact or error in
judgment or for any acts of omission of any kind unless by the Representative’s
own gross negligence, bad faith or willful misconduct;

(4) shall not be required to make any representation as to the validity, value
or genuineness of any document or instrument held by the Representative or
delivered by the Representative;

 

-32-



--------------------------------------------------------------------------------

(5) shall not be obligated to risk its own funds in the course of performing as
Representative; and

(6) shall not have any duties or responsibilities except those expressly set
forth in this Agreement or any other agreement to which the Representative is a
party and no implied covenants, functions, responsibilities, duties, obligations
or liabilities shall be read into this Agreement or shall otherwise exist
against the Representative.

27. Actions of the Representative. A decision, act, consent or instruction of
the Representative under or in connection with this Agreement shall constitute a
decision of all the Shareholders and shall be final, binding and conclusive upon
each of such Shareholders, and the Escrow Agent and Buyer may rely upon any such
decision, act, consent or instruction of the Representative as being the
decision, act, consent or instruction of each and every such Shareholder. The
Escrow Agent and Buyer are hereby relieved from any liability to any person for
any acts done by them in accordance with such decision, act, consent or
instruction of the Representative.

28. Termination. This Agreement may be terminated and the sale of Assets
contemplated hereby may be abandoned at any time prior to the Closing Date by
either party if the sale of Assets has not been consummated by September 30,
2006.

[Signatures follow]

 

-33-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first written above.

 

RAINMAKER SYSTEMS, INC. By:  

/s/ Michael Silton

Name:   Michael Silton Title:   President and Chief Executive Officer
VIEWCENTRAL, INC. By:  

/s/ Brigitte Wilson

Name:   Brigitte Wilson Title:   VP, Finance and Chief Financial Officer

 

REPRESENTATIVE

/s/ Dan Tompkins

Dan Tompkins, as Representative

Signature Page 1 to Asset Purchase Agreement



--------------------------------------------------------------------------------

THE SHAREHOLDERS

 

ARTEMIS VENTURES FUND, L.P. By:  

Artemis Management Co. LLC, its

General Partner

By:  

/s/ Helen R. S. MacKenzie

  Helen R. S. MacKenzie,   Managing Director ASPEN VENTURES III, L.P. By:   E.
David Crockett Its:   General Partner By:  

/s/ E. David Crockett

Name:  

E. David Crockett

Title:  

General Partner

NOVUS ANNEX FUND, L.P. By:   DT Annex Associates, L.L.C. Its   General Partner
By:  

/s/ Dan Tompkins

Name:   Dan Tompkins Title:   Managing Director NOVUS VENTURES, L.P. By:   DT
Associates, L.L.C. Its   General Partner By:  

/s/ Dan Tompkins

Name:   Dan Tompkins Title:   Managing Director NOVUS VENTURES II, L.P. By:   DT
Associates II, L.L.C. Its   General Partner By:  

/s/ Dan Tompkins

Name:   Dan Tompkins Title:   Managing Director

Signature Page 2 to Asset Purchase Agreement